Title: From Thomas Jefferson to James Madison, 19 May 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th: Jefferson to mr. Madison
                     
                            Monticello May 19. 06.
                        
                        My letter to mr Smith takes up the whole of the subject of his & your letters by the last post, and as he
                            informs me he has a vessel on demurrage till he recieves my answer, I hire an express which will deliver it 5. days sooner
                            than the post would. not to detain him I must refer you to my letter to mr Smith for answer to yours. I return you mr
                            Barlow’s letter. his anxiety makes me more anxious that MelliMelli should go away personally favorable to us.
                        We had a pretty good rain on the 15th. but the earth is already dry. Indeed such is the drought as to
                            threaten the loss of every thing. Affectionate salutations.
                    